PER CURIAM.
After the filing of Anders1 briefs by defense counsel for each of the trial proceedings now on appeal and upon our independent review of the judgment and sentence in State v. Bowden, Case No. 2008 CF 004173 (Fla.2d Cir. Ct., June 17, 2009), the judgment and sentence in that ease are affirmed.
Regarding the judgment and sentence, order of probation, and order granting in part and denying in part the appellant’s motion to correct sentencing errors in State v. Bowden, Case No. 2007 CF 2997 (Fla.2d Cir. Ct., June 17, 2009), these rulings are affirmed. Biller v. State, 618 So.2d 734 (Fla.1993); Devine v. State, 636 So.2d 179 (Fla. 5th DCA 1994). Case number 2007 CF 002997 is remanded for entry of the corrected judgment and sentence as a result of the trial court’s ruling on the 3.800 motion, entered May 6, 2010. Mobley v. State, 968 So.2d 632 (Fla. 2d DCA 2007).
WOLF, CLARK, and ROWE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); see also Forres-terv. State, 556 So.2d 1114 (Fla.1990).